[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a motion for summary judgment (#127) filed by the defendant Country Cuts, LLC. Both parties submitted briefs and portions of the plaintiff's deposition. For the reasons given below the motion is granted.
The plaintiff was allegedly injured after she left the defendant's beauty parlor and tripped on an alleged defect in the public sidewalk in front of the defendant's establishment. The complaint sets forth several allegations of negligence including a failure to maintain, to repair, to inspect, and to warn. For purposes of this motion the plaintiff's only serious argument is that the defendant had a duty to warn the plaintiff, a business invitee, of the dangerous public sidewalk located in front of the plaintiff's business.
In support of her position the plaintiff cites the unpublished Superior Court case of Major v. City of New London (Corradino, J.), J.D. of New London, May 19, 2000, 27 Conn.L.Rptr. 217. This case involved very similar facts. The court, rather than focusing on the issue of control, focused on the invitation issued by the store owner to the public to enter and exit over a sidewalk which is defective and dangerous. The court held that for purposes of a motion for summary judgment the store had at least a duty to warn their customers of the dangerous sidewalk. This is an interesting point on which there are apparently no appellate decisions.
Fortunately, there is no need to decide whether the Major decision should be followed. This is because the plaintiff admitted in her deposition that she had been warned about the defect in the sidewalk and saw the defect before she tripped over it. Therefore, even if there was a duty to warn, that duty was met. There is no material issue of fact on this point.
For these reasons the motion for summary judgment is granted.
  John W. Pickard Judge of the Superior Court
CT Page 2389
[EDITORS' NOTE:  This page is blank.] CT Page 2390